EXHIBIT 10.1






Boston Scientific Corporation 2011 Long-Term Incentive Plan

Global Non-Qualified Stock Option Agreement


[DATE]








[FIRST NAME] [LAST NAME]
(“Optionee”)














































EMPLOYEE COPY
PLEASE RETAIN FOR YOUR RECORDS


1



--------------------------------------------------------------------------------






Boston Scientific Corporation 2011 Long-Term Incentive Plan
Global Non-Qualified Stock Option Agreement


This Global Non-Qualified Stock Option Agreement (the “Agreement”), dated [DATE]
(the “Grant Date”), is between you and Boston Scientific Corporation, a Delaware
corporation, (the “Company”) in connection with the Non-Qualified Stock Option
Award granted to you by the Company. This Agreement sets forth the terms and
conditions relating to your Stock Option pursuant to the Boston Scientific
Corporation 2011 Long-Term Incentive Plan (the “Plan”). Capitalized terms used
but not defined in this Agreement shall have the same meaning as assigned to
them in the Plan. The applicable terms and conditions of the Plan are
incorporated into and made a part of this Agreement.


1.    Grant of Stock Option. The Committee hereby grants you a Stock Option to
purchase that number of shares of Stock set forth on herein (the “Option
Shares”) at the price set forth herein (the “Grant Price”). The Grant Price is
equal to the Fair Market Value of the Company’s Stock on the Grant Date.


2.    Term and Vesting of Stock Option. Except as otherwise provided in Section
4 below, your Stock Option shall have a term of ten (10) years from [ ], until [
] (the “Expiration Date”) and shall vest in accordance with the vesting
schedule. If the Expiration Date falls on a date on which the New York Stock
Exchange is closed for trading, the Expiration Date shall be the trading day
immediately prior to the Expiration Date.


3.    Exercise of Stock Option. While this Stock Option remains exercisable, you
may exercise any vested portion of the Option Shares by delivering to the
Company or its designee, in the form and at the location specified by the
Company, notice stating your intent to exercise a specified number of Option
Shares and payment of the full Grant Price for the specified number of Option
Shares. Payment in full for the Option Shares being exercised may be paid in
such manner as the Committee may specify from time to time, in its sole
discretion, including, but not limited to the following: (a) in cash, (b) by
certified check or bank draft payable in U.S. dollars ($US) to the order of the
Company, (c) in whole or in part in shares of Stock owned by you, valued at Fair
Market Value, or (d) if available to you, via cashless exercise, by which you
deliver to your securities broker instructions to sell a sufficient number of
shares of Stock to cover the Grant Price for the Option Shares, any applicable
tax obligations and the brokerage fees and expenses associated therewith.
Notwithstanding the foregoing, if you reside in a country where the local laws
and/or regulations preclude the remittance of currency out of the country for
purposes of paying the Grant Price for the Option Shares being exercised,
require the Company, its Affiliates and/or you to secure any legal or regulatory
approvals or complete any legal or regulatory filings, or undertake any
additional steps for remitting currency out of the country, the Company may
restrict the method of exercise to a form of cashless exercise (either a
cashless “sell all” exercise and/or a cashless “sell to cover” exercise) as it
shall determine in its sole discretion.












–Rev 1.2017
1

--------------------------------------------------------------------------------




The exercise date applicable to your exercise of the specified number of Option
Shares pursuant to this Section 3 will be deemed to be the date on which the
Company receives your irrevocable commitment to exercise the Option Shares in
writing, subject to your payment in full of the Option Shares to be exercised
within 10 (ten) days of the notice of exercise of the Option Shares to be
exercised. The notice and payment in full of the Option Shares being exercised,
must be received by the Company or its designee on or prior to the last day of
the Stock Option term, as set forth in Section 2 above, except as provided in
Section 4 below.


Upon the Company’s determination that there has been a valid exercise of the
Option Shares, the Company shall issue certificates in accordance with the terms
of this Agreement or cause the Company’s transfer agent to make the necessary
book entries for the shares of Stock subject to the exercised Option Shares.
However, the Company shall not be liable to you, your personal representative or
your successor(s)-in-interest for damages relating to any delays in issuing the
certificates or in making book entries, any loss of the certificates, or any
mistakes or errors in the issuance of the certificates or in making book
entries, or in the certificates themselves.


4.    Termination of Employment.


a.    In the event that your employment terminates due to death or Disability
(as such term is defined in the Plan or determined under local law, as
applicable), all remaining unexercised portion(s) of your Stock Option shall
immediately vest and become exercisable by you or your appointed representative,
as the case may be, until the expiration of the term of the Stock Option or such
other term as the Committee may determine at or after grant, provided that such
exercise period does not extend beyond the original term of the Stock Option.


b.    Provided that you have remained in continuous service with the Company or
an Affiliate through the first anniversary of the Grant Date, in the event your
employment terminates due to Retirement, all remaining unexercised portion(s) of
your Stock Option shall immediately vest and become exercisable by you until the
expiration of the term of the Stock Option or such other term as the Committee
may determine at or after grant, provided that such exercise period does not
extend beyond the original term of the Stock Option. 


c.    In the event that your employment terminates due to Retirement prior to
the first anniversary of the Grant Date, the Option Shares shall immediately be
forfeited in their entirety.


d.    Upon termination of your employment for reasons other than for Cause,
death, Disability or Retirement, you shall have the shorter of (i) one (1) year
from the date of termination and (ii) the remaining term of the Stock Option to
exercise all vested Option Shares. Immediately upon termination of your
employment for reasons other than for Cause, death, Disability or Retirement,
all unvested Option Shares shall be forfeited; provided, however, that the
Committee, in its sole discretion, may extend the exercise period and/or
accelerate vesting of any unvested Option Shares (provided that such exercise
period does not extend beyond the original term of the Stock Option). Your
termination date shall be the last day of your active service with the Company
or an Affiliate (if applicable).




–Rev 1. 2017
2

--------------------------------------------------------------------------------




e.    Immediately upon notice of termination of your employment for Cause, all
unexercised Option Shares, whether vested or unvested, shall be forfeited.


f.    The Option Shares, to the extent unexercised on the date following the end
of any period described above or the term of the Stock Option set forth above in
Section 2, shall thereupon be forfeited.


g.    Notwithstanding anything to the contrary in the Plan or the Agreement, and
for purposes of clarity, any termination of employment shall be effective as of
the date your active employment ceases and shall not be extended by any
statutory or common law notice of termination period.


h.    Any one of your permitted transferee(s) (pursuant to Section 7 below)
shall receive the rights herein granted subject to the terms and conditions of
this Agreement and any applicable Addendum. No transfer of this Stock Option
shall be approved and effected by the Administrator unless (i) the Administrator
shall have been timely furnished with written notice of such transfer and any
copies of such notice as the Committee may deem, in its sole discretion,
necessary to establish the validity of the transfer; (ii) the transferee or
transferees shall have agreed in writing to be bound by the terms and conditions
of this Agreement and any applicable Addendum; and (iii) such transfer complies
with applicable laws and regulations.


i.    If you are a resident or employed in a country that is a member of the
European Union, the grant of the Stock Option and this Agreement are intended to
comply with the age discrimination provisions of the EU Equal Treatment
Framework Directive, as implemented into local law (the “Age Discrimination
Rules”). To the extent that a court or tribunal of competent jurisdiction
determines that any provision of the Stock Option is invalid or unenforceable,
in whole or in part, under the Age Discrimination Rules, the Company, in its
sole discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.


j.    If you reside or work in a country where the local foreign exchange rules
and regulations require the repatriation of sale proceeds, the Company may
require you to sell any Option Shares you acquire under the Plan within a
specified period following your termination of employment (in which case, this
Agreement shall give the Company the authority to issue sales instructions on
your behalf).


5.    Change in Control. To the extent that you have not entered into a Change
in Control Agreement with the Company and except as the Administrator (as
defined in the Plan) may otherwise determine, immediately prior to a Change in
Control (as defined in the Plan), any unvested portion of the Stock Option shall
vest and become exercisable. In addition, the Stock Option shall terminate
immediately prior to the Change in Control unless the Stock Option is exercised
coincident therewith or assumed in accordance with the immediately following
sentence. If there is a surviving or acquiring entity, the Administrator may
provide for a substitution or assumption of the Stock Option by the acquiring or
surviving entity or an affiliate thereof, on such terms as the Administrator
determines. If there is no surviving or acquiring entity, or if the
Administrator does not provide for


–Rev 1. 2017
3

--------------------------------------------------------------------------------




a substitution or assumption of the Stock Option, any unvested portion of the
Stock Option shall vest and become exercisable on a basis that gives you a
reasonable opportunity to participate as a stockholder in the Change in Control.
If you have entered into a Change in Control agreement with the Company, the
Stock Option will vest according to the provisions of the Change in Control
agreement.


6.    Recoupment Policy.


(a)    Current Recoupment Policy. Pursuant to the Company’s recoupment policy
and to the extent permitted by governing law, the Board, in its discretion, may
seek Recovery of the Award granted to you if you are a Current Executive Officer
or Former Executive Officer and you, in the judgment of the Board, commit
misconduct or a gross dereliction of duty that results in a material violation
of Company policy and causes significant harm to the Company while serving in
your capacity as Executive Officer.


(i)    Definitions. The following terms, when used in this Section 6, shall have
the meaning set forth below:


(1)    “Current Executive Officer” means any individual currently designated as
an “officer” by the Board for purposes of Section 16 of the Securities Exchange
Act of 1934, as amended.


(2)    “Executive Officer” means any Current Executive Officer or Former
Executive Officer.


(3)    “Former Executive Officer” means any individual previously (but not
currently) designated as an “officer” by the Board for purposes of Section 16 of
the Securities Exchange Act of 1934, as amended.


(4)    “Recovery” means the forfeiture or cancellation of unexercised Stock
Options, whether vested or unvested.


(b)    Provisions Required by Law. If the Company subsequently determines that
it is required by law to apply a “clawback” or alternate recoupment provision to
outstanding Awards, under the Dodd-Frank Wall Street Reform and Consumer
Protection Act or otherwise, then such clawback or recoupment provision also
shall apply to this Award, as applicable, as if it had been included on the
Grant Date and the Company shall notify you of such additional provision.


7.    Restrictions on Shares; Legend on Certificate. Shares of Stock issued to
you in certificate form or to your book entry account upon exercise of the Stock
Option may be restricted from transfer or sale by the Company and evidenced by
stop-transfer instructions upon your book entry account or restricted legend(s)
affixed to certificates in the form as the Company or its counsel may require
with respect to any applicable restrictions on sale or transfer.




–Rev 1. 2017
4

--------------------------------------------------------------------------------




8.    Transferability. Except as required by law, you shall not sell, transfer,
assign, pledge, gift, hypothecate or otherwise dispose of the Stock Option
granted under this Agreement other than by will or the laws of descent and
distribution or without payment of consideration to your Family Members or to
trusts or other entities for the benefit of your Family Members. During your
lifetime, the Stock Option is exercisable only by you, subject to Section 4
above.


9.    Satisfaction of Tax Obligations. Regardless of any action the Company or
the Affiliate that employs you (the “Employer”) (if applicable) takes with
respect to any or all income tax (including U.S. federal, state and local taxes
and/or non-U.S. taxes), social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), you acknowledge and agree
that the ultimate liability for all Tax-Related Items legally due by you is and
remains your responsibility and that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Stock Option, including the grant of the
Stock Option, the vesting of the Stock Option, the exercise of the Stock Option,
the subsequent sale of any shares of Stock acquired upon exercise of the Stock
Option and the receipt of any dividends, and (b) do not commit to structure the
terms of the grant or any aspect of the Stock Option to reduce or eliminate your
liability for Tax-Related Items.


Prior to the delivery of shares of Stock upon exercise of the Stock Option, if
your country of residence (and/or the country of employment, if different)
requires withholding of Tax-Related Items, the Company may withhold a sufficient
whole number of shares of Stock otherwise issuable upon exercise of the Stock
Option that has an aggregate Fair Market Value sufficient to pay the Tax-Related
Items required to be withheld with respect to the shares of Stock, or to the
extent it would not result in adverse accounting treatment, the Company may, in
its sole discretion, withhold shares of Stock based on a rate of up to the
maximum applicable withholding rate. The cash equivalent of the shares of Stock
withheld will be used to settle the obligation to withhold the Tax-Related
Items. By accepting the Stock Option, you expressly consent to the withholding
of shares of Stock as provided for hereunder.


Alternatively, you hereby authorize the Company (on your behalf and at your
direction pursuant to this authorization) to immediately sell a sufficient whole
number of shares of Stock acquired upon exercise resulting in sale proceeds
sufficient to pay the Tax-Related Items required to be withheld. You agree to
sign any agreements, forms and/or consents that reasonably may be requested by
the Company (or the Company’s designated brokerage firm) to effectuate the sale
of the shares of Stock (including, without limitation, as to the transfer of the
sale proceeds to the Company to satisfy the Tax-Related Items required to be
withheld). Further, the Company or the Employer may, in its discretion, withhold
any amount necessary to pay the Tax-Related Items from your salary or any other
amounts payable to you, with no withholding of shares of Stock or sale of shares
of Stock, or may require you to submit a cash payment equivalent to the
Tax-Related Items required to be withheld with respect to the exercised Stock
Option.


All other Tax-Related Items related to the Stock Option and any shares of Stock
delivered in payment thereof are your sole responsibility. In no event, shall
whole shares be withheld by or delivered to the Company in satisfaction of any
Tax-Related Items in excess of the maximum


–Rev 1. 2017
5

--------------------------------------------------------------------------------




statutory tax withholding required by law. You agree to indemnify the Company
and its Affiliates against any and all liabilities, damages, costs and expenses
that the Company and its Affiliates may hereafter incur, suffer or be required
to pay with respect to the payment or withholding of any Tax-Related Items.


The Stock Option is intended to be exempt from the requirements of Section 409A
of the U.S. Internal Revenue Code of 1986, as amended (the “Code”). The Plan and
this Agreement shall be administered and interpreted in a manner consistent with
this intent. If the Company determines that the Agreement is subject to Code
Section 409A and that it has failed to comply with the requirements of that
Section, the Company may, in its sole discretion, and without your consent,
amend this Agreement to cause it to comply with Code Section 409A or be exempt
from Code Section 409A.


10.    Repatriation and Legal/Tax Compliance Requirements. If you are a resident
or employed outside of the United States, you agree, as a condition of the Stock
Option grant, to repatriate all payments attributable to the shares of Stock
and/or cash acquired under the Plan (including, but not limited to, dividends
and any proceeds derived from the sale of the shares of Stock acquired pursuant
to the Stock Option) in accordance with local foreign exchange rules and
regulations in your country of residence (and country of employment, if
different). In addition, you agree to take any and all actions, and consent to
any and all actions taken by the Company and the Employer, as may be required to
allow the Company and the Employer to comply with local laws, rules and
regulations in your country of residence (and country of employment, if
different). Finally, you agree to take any and all actions as may be required to
comply with your personal legal and tax obligations under local laws, rules and
regulations in your country of residence (and country of employment, if
different).


11.    Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other Stock Option grant materials by and
among, as applicable, the Employer, the Company and its Affiliates for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.


You understand that the Company and the Employer may hold certain personal
information about you, including (but not limited to) your name, home address
and telephone number, date of birth, social insurance number or other
identification number (e.g., resident registration number), salary, nationality,
job title, any shares of Stock or directorships held in the Company, and details
of all Stock Options awarded to you or any other entitlements to shares of Stock
awarded, canceled, exercised, vested, unvested or outstanding in your favor
(“Data”) for the purpose of implementing, managing and administering the Plan.


You understand that Data may be transferred to any third parties assisting the
Company with the implementation, administration and management of the Plan,
including but not limited to E*TRADE Securities LLC (“E*TRADE”) or any successor
or any other third party that the Company or E*TRADE (or its successor) may
engage to assist with the administration of the


–Rev 1. 2017
6

--------------------------------------------------------------------------------




Plan from time to time. You understand the recipients of the Data may be located
in your country, in the United States or elsewhere, and that the recipients’
country may have different data privacy laws and protections than your country.
You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative.
You authorize the Company and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom you may elect to deposit
any shares of Stock acquired upon vesting of the Stock Options. You understand
that you may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consent herein, in any case without cost, by contacting
in writing your local human resources representative. Further, you understand
that you are providing the consent herein on a purely voluntary basis. If you do
not consent, or if you later revoke your consent, your employment status or
service with the Employer will not be adversely affected; the only consequence
of refusing or withdrawing your consent is that the Company would not be able to
grant you Stock Options or other equity awards or administer or maintain such
awards. Therefore, you understand that refusing or withdrawing your consent may
affect your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.


12.    Nature of Grant. By participating in the Plan, you acknowledge,
understand and agree that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the
Administrator at any time, to the extent permitted by the Plan;


(b)the grant of the Stock Options is voluntary and occasional and does not
create any contractual or other right to receive future grants or benefits in
lieu of Stock Options, even if Stock Options have been granted in the past;


(c)all decisions with respect to future grants of Stock Options, if any, will be
at the sole discretion of the Administrator;


(d)the Stock Option grant and your participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or service
contract with the Company, the Employer or Affiliate and shall not interfere
with the ability of the Company, the Employer or any Affiliate, as applicable,
to terminate your employment or service relationship (if any);


(e)you are voluntarily participating in the Plan;


–Rev 1. 2017
7

--------------------------------------------------------------------------------






(f)the Stock Options are not intended to replace any pension rights or
compensation;


(g)the Stock Options, the shares of Stock subject to the Stock Options, and the
income and value of same are not part of normal or expected compensation for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;


(h)the future value of the shares of Stock subject to the Stock Options is
unknown, indeterminable and cannot be predicted with certainty;


(i)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Stock Options resulting from the termination of your
employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), and in consideration of the grant of the Stock Options to which you are
otherwise not entitled, you irrevocably agree never to institute any such claim
against the Company, any of its Affiliates or the Employer, waive your ability,
if any, to bring any such claim, and release the Company, its Affiliates and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, you shall be deemed irrevocably to have agreed not to pursue such claim
and agree to execute any and all documents necessary to request dismissal or
withdrawal of such claim;


(j)unless otherwise agreed with the Company in writing, the Stock Options, the
shares of Stock subject to the Stock Options, and the income and value of same
are not granted as consideration for, or in connection with, any service you may
provide as a director of an Affiliate;
 
(k)for purposes of the Stock Options, your employment or other service
relationship will be considered terminated as of the date you are no longer
actively providing services to the Company or one of its Affiliates (regardless
of the reason for such termination and whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where you are employed or
the terms of your employment agreement, if any), and unless otherwise expressly
provided in this Agreement or determined by the Company, the period (if any)
during which you may exercise the Option will commence as of such date and will
not be extended by any notice period mandated under employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any; the Administrator shall have the exclusive discretion to determine when
you are no longer actively providing services for purposes of the Option grant
(including whether you may still be considered to be providing services while on
an approved leave of absence); and


(l)the following provisions apply only if you are providing services outside the
United States: (A) the Stock Options, the shares of Stock subject to the Stock
Options, and the income and value of same are not part of normal or expected
compensation or salary for any purpose; and (B) neither the Company, the
Employer nor any Affiliate shall be liable for any foreign exchange rate
fluctuation between your local currency and the U.S. dollar that may affect the
value of the Stock


–Rev 1. 2017
8

--------------------------------------------------------------------------------




Options or of any amount due to you pursuant to the exercise of the Stock
Options or the subsequent sale of any Shares acquired upon exercise.


13.    Securities Laws. Upon the acquisition of any shares of Stock pursuant to
the exercise of the Stock Option, you will make or enter into such written
representations, warranties and agreements as the Company may reasonably request
in order to comply with applicable securities laws or with the Plan.


14.    Not a Public Offering. Neither the grant of the Stock Option under the
Plan nor the issuance of the underlying shares of Stock upon exercise of the
Stock Option is intended to be a public offering of securities in your country
of residence (and country of employment, if different). The Company has not
submitted any registration statement, prospectus or other filings to the local
securities authorities unless otherwise required under local law.


15.    No Advice Regarding Grant. No Employee of the Company is permitted to
advise you regarding whether you should purchase shares of Stock under the Plan.
Investment in shares of Stock involves a degree of risk. Before deciding to
purchase shares of Stock pursuant to the Stock Option, you should carefully
consider all risk factors relevant to the acquisition of shares of Stock under
the Plan, and you should carefully review all of the materials related to the
Stock Option and the Plan. You are hereby advised to consult with your own
personal tax, legal and financial advisors before taking any action related to
the Plan.


16.    Insider Trading/Market Abuse Laws. You acknowledge that your country of
residence may have insider trading and/or market abuse laws which may affect
your ability to acquire or sell shares of Stock under the Plan during such times
that you are considered to have “inside information” (as defined in the laws in
your country). These laws may be the same or different from any Company insider
trading policy. You acknowledge that it is your responsibility to be informed of
and comply with such regulations, and that you are advised to speak to your
personal advisor on this matter.


17.    Award Subject to the Plan. The Award to be made pursuant to this
Agreement is made subject to the Plan. The terms and provisions of the Plan, as
it may be amended from time to time, are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained in
this Agreement and a term or provision of the Plan, the applicable terms and
conditions of the Plan will govern and prevail. However, no amendment of the
Plan after the date hereof may adversely alter or impair the issuance of the
shares of Stock to be made pursuant to this Agreement. You hereby accept the
Stock Option subject to all the terms and provisions of the Plan and this
Agreement and agree that all decisions under, and interpretations of, the Plan
and this Agreement by the Administrator, Committee or the Board shall be final,
binding and conclusive upon you and your heirs and legal representatives.


18.    Electronic Delivery of Documents. The Company may, in its sole
discretion, deliver any documents related to the Stock Option and participation
in the Plan, or future grants of Stock Options that may be granted under the
Plan, by electronic means unless otherwise prohibited by local law. You hereby
consent to receive such documents by electronic delivery and agree to


–Rev 1. 2017
9

--------------------------------------------------------------------------------




participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party-designated by the Company.


19.    Language. If you are resident outside of the United States, you hereby
acknowledge and agree that it is your express intent that this Agreement and any
applicable Addendum, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Stock Option, be
drawn up in English. If you have received this Agreement and any applicable
Addendum, the Plan or any other documents related to the Stock Option translated
into a language other than English, and if the meaning of the translated version
is different than the English version, the English version will control.


20.    Addendum. Notwithstanding any provision of this Agreement to the
contrary, the Stock Option shall be subject to any special terms and conditions
for your country of residence (and country of employment, if different) as are
forth in the applicable addendum to the Agreement (the “Addendum”). Further, if
you transfer your residence and/or employment to another country reflected in
the Addenda to this Agreement, the special terms and conditions for such country
will apply to you to the extent the Company determines, in its sole discretion,
that the application of such terms and conditions is necessary or advisable in
order to comply with local law or to facilitate the administration of the Plan.
Any applicable Addendum shall constitute part of this Agreement.


21.    Additional Requirements. The Administrator reserves the right to impose
other requirements on the Stock Option, any shares of Stock acquired pursuant to
the Stock Option and your participation in the Plan to the extent the
Administrator determines, in its sole discretion, that such other requirements
are necessary or advisable in order to comply with local laws or to facilitate
the administration of the Plan. Such requirements may include (but are not
limited to) requiring you to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.


22.    Legal Notices. Any legal notice necessary under this Agreement shall be
addressed to the Company in care of its Secretary at the principal executive
office of the Company and to you at the address appearing in the personnel
records of the Company for you or to either party at such other address as
either party may designate in writing to the other. Any such notice shall be
deemed effective upon receipt thereof by the addressee.


23.    Choice of Law and Venue. The interpretation, performance and enforcement
of this Agreement shall be governed by the laws of The Commonwealth of
Massachusetts (without regard to the conflicts of laws principles) and
applicable federal laws.
For purposes of litigating any dispute under the Agreement, including the
Addendum, the parties hereby submit to and consent to the exclusive jurisdiction
of The Commonwealth of Massachusetts and agree that such litigation shall be
conducted only in the courts of Boston or the federal courts for the United
States for the District of Massachusetts, and no other courts where the grant of
the Options is made and/or to be performed.


24.    Conflicts.    The Stock Option granted by this Agreement and any
applicable Addendum is subject to the Plan. The terms and provisions of the Plan
as it may be amended from time to time are hereby incorporated herein by
reference. This Agreement contains terms and


–Rev 1. 2017
10

--------------------------------------------------------------------------------




provisions established by the Committee specifically for the grant described
herein. Unless the Committee has exercised its authority under the Plan to
establish specific terms of an Award, the terms of the Plan shall govern.
Subject to the limitations set forth in the Plan, the Committee retains the
right to alter or modify the Stock Option granted under this Agreement as the
Committee may determine are in the best interests of the Company.


25.    Headings. The headings contained in this Agreement are for convenience
only and shall not affect the meaning or interpretation of this Agreement.


26.    Severability. You agree that the provisions of this Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable


27.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.


–Rev 1. 2017
11

--------------------------------------------------------------------------------








–Rev 1. 2017
12

--------------------------------------------------------------------------------




SIGNATURE PAGE
    
IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Optionee have executed and delivered this Agreement effective as of the date and
year first above written.


Option Shares of Stock: [ ]


Grant Price: [ ]


Vesting Schedule:


 
Percent of
Stock Option
Date Vested
25%
[ ]
25%
[ ]
25%
[ ]
25%
[ ]
 
 



BOSTON SCIENTIFIC CORPORATION


a2017dsuenglishv2image1a01.jpg [a2017dsuenglishv2image1a01.jpg]
Michael F. Mahoney
President and Chief Executive Officer




OPTIONEE






By: SIGNED BY ELECTRONIC SIGNATURE




BY ELECTRONICALLY ACCEPTING THE AWARD, YOU AGREE THAT (i) SUCH ACCEPTANCE
CONSTITUTES YOUR ELECTRONIC SIGNATURE IN EXECUTION OF THIS AGREEMENT; (ii) YOU
AGREE TO BE BOUND BY THE PROVISIONS OF THE PLAN, THE AGREEMENT AND THE ADDENDUM;
(iii) YOU HAVE REVIEWED THE PLAN, THE AGREEMENT AND THE ADDENDUM IN THEIR
ENTIRETY, HAVE HAD AN OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO
ACCEPTING THE AWARD AND FULLY UNDERSTAND ALL OF THE PROVISIONS OF THE PLAN,


–Rev 1. 2017
13

--------------------------------------------------------------------------------




THE AGREEMENT AND THE ADDENDUM; (iv) YOU HAVE BEEN PROVIDED WITH A COPY OR
ELECTRONIC ACCESS TO A COPY OF THE U.S. PROSPECTUS FOR THE PLAN AND THE TAX
SUPPLEMENT TO THE U.S. PROSPECTUS FOR YOUR COUNTRY, IF APPLICABLE; AND (v) YOU
HEREBY AGREE TO ACCEPT AS BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR
INTERPRETATIONS OF THE ADMINISTRATOR UPON ANY QUESTIONS ARISING UNDER THE PLAN,
THE AGREEMENT AND THE ADDENDUM.


–Rev 1. 2017
14

--------------------------------------------------------------------------------






BOSTON SCIENTIFIC CORPORATION


ADDENDUM TO THE AWARD AGREEMENT
RELATING TO NON-QUALIFIED STOCK OPTIONS GRANTED
PURSUANT TO THE 2011 LONG-TERM INCENTIVE PLAN


In addition to the terms of the Plan and the Agreement, the Stock Option is
subject to the following additional terms and conditions. All defined terms
contained in this Addendum shall have the same meaning as set forth in the Plan
and the Agreement. Pursuant to Section 21 of the Agreement, if you transfer your
residence and/or employment to another country reflected in an Addendum, the
additional terms and conditions for such country (if any) will apply to you to
the extent the Company determines, in its sole discretion, that the application
of such terms and conditions is necessary or advisable in order to comply with
local law or to facilitate the administration of the Plan.


ARGENTINA


Type of Offering. Neither the grant of the Option, nor the issuance of shares of
Common Stock subject to the grant, constitutes a public offering. The offering
of the Plan is a private placement and is not subject to the supervision of any
Argentine governmental authority.


AUSTRALIA


1.    Limitations on Exercisability Following Termination of Employment.
Notwithstanding any provision in the Agreement or the Plan to the contrary, in
the event your employment terminates for any reason, your vested Stock Option
will no longer be exercisable after the earlier of: (i) thirty (30) days from
the date of termination of employment; and (ii) the Expiration Date specified in
Section 2 of the Agreement.


2.    Breach of Law. Notwithstanding anything to the contrary in the Agreement
or the Plan, you will not be entitled to, and shall not claim any benefit
(including without limitation a legal right) under the Plan if the provision of
such benefit would give rise to a breach of Part 2D.2 of the Corporations Act
2001 (Cth), any other provision of that Act, or any other applicable statute,
rule or regulation which limits or restricts the giving of such benefits.


AUSTRIA


No country-specific provisions.


BELGIUM


1.    Acceptance of Stock Options. In order for the Stock Options to be subject
to taxation at the time of grant, you must affirmatively accept the Stock
Options in writing within 60 days after the offer date by signing below and
returning this original executed Addendum to:


–Rev 1. 2017
15

--------------------------------------------------------------------------------




Boston Scientific
Green Square,
Lambroekstraat 5D
1831 Diegem
Belgium
Attn.: Carine Depret


I hereby accept the ________ (number) Stock Options granted to me by the Company
on the Grant Date.



The undersigned acknowledges that he/she has been encouraged to discuss this
matter with a financial and/or tax advisor and that this decision is made in
full knowledge.


Employee Signature:        _______________________________


Employee Printed Name:    _______________________________


Date of Acceptance:        _______________________________



If you fail to affirmatively accept the Stock Options in writing within 60 days
after the offer date, the Stock Options will not be subject to taxation at the
time of grant but instead will be subject to taxation on the date you exercise
the Stock Options (or such other treatment as may apply under Belgian tax law at
the time of exercise).


2.    Undertaking for Qualifying Options. If you are accepting the Stock Options
in writing within 60 days after the offer date and wish to have the Stock
Options subject to a lower valuation for Belgium tax purposes pursuant to the
article 43, §6 of the Belgian law of 26 March 1999, you may agree and undertake
to (a) not exercise the Stock Options before the end of the third calendar year
following the calendar year in which the offer date falls, and (b) not transfer
the Stock Options under any circumstances (except upon on rights your heir might
have in the Stock Options upon your death). If you wish to make this
undertaking, you must sign below and return this executed Addendum to the
address listed above.
Employee Signature:        _______________________________


Employee Printed Name:    _______________________________
    
BRAZIL


1.    Compliance with Law. By accepting the Stock Options, you acknowledge that
you agree to comply with applicable Brazilian laws and to pay any and all
applicable taxes associated with the vesting of the Stock Options, the receipt
of any dividends, and the sale of shares of Stock acquired under the Plan.


–Rev 1. 2017
16

--------------------------------------------------------------------------------






2.    Labor Law Policy and Acknowledgement. This provision supplements Section
12 of the Agreement:


By accepting the Stock Options, you agree that (i) the benefits provided under
the Agreement and the Plan are the result of commercial transactions unrelated
to your employment; (ii) the Agreement and the Plan are not a part of the terms
and conditions of your employment; and (iii) the income from the Stock Options,
if any, is not part of your remuneration from employment.


CANADA


1.    Use of Previously Owned Shares. Notwithstanding any provision in Section 3
of the Agreement or the Plan to the contrary, if you are resident in Canada, you
may not use previously-owned shares of Stock to pay the Grant Price or any
Tax-Related Items in connection with the Stock Option.


2.    Personal Data. This provision supplements Section 11 of the Agreement:


You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
not, involved in the administration and operation of the Plan. You further
authorize the Company, any Affiliate and the Administrator to disclose and
discuss the Plan with their advisors. You further authorize the Company and any
Affiliate to record such information and to keep such information in your
employee file.


3.    Securities Law Information. You are permitted to sell shares of Stock
acquired under the Plan through the designated broker appointed under the Plan,
if any, provided that the sale of shares of Stock takes place outside Canada
through the facilities of a stock exchange on which the shares are listed (i.e.,
the New York Stock Exchange).


4.    Language Consent. The following provision will apply if you are a resident
of Quebec:


The parties acknowledge that it is their express wish that the present
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de la présente
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.




–Rev 1. 2017
17

--------------------------------------------------------------------------------




CHINA


The following provisions govern your participation in the Plan if you are a
national of the People’s Republic of China (“China”) resident in mainland China,
as determined by the Company in its sole discretion:


1.    Mandatory Cashless Sell-All Exercise. As permitted under Section 3 of the
Agreement and unless and until the Committee determines otherwise, the method of
exercise of the Stock Option shall be limited to mandatory cashless, sell-all
exercise.


2.     Limitations on Exercisability Following Termination of Employment.
Notwithstanding any provision in the Agreement or the Plan to the contrary, in
the event your employment terminates for any reason, your Stock Option will no
longer be exercisable after the earlier of: (i) the last day of the six-month
period beginning on the date of termination of employment (or such earlier date
as may be required by China State Administration of Foreign Exchange (“SAFE”));
and (ii) the Expiration Date specified in Section 2 of the Agreement.


3.    Exchange Control Restrictions. You understand and agree that, pursuant to
local exchange control requirements, you will be required immediately to
repatriate to China the proceeds from the sale of any shares of Stock acquired
under the Plan. You further understand that such repatriation of proceeds may
need to be effected through a special bank account established by the Company or
its Affiliate, and you hereby consent and agree that proceeds from the sale of
shares of Stock acquired under the Plan may be transferred to such account by
the Company on your behalf prior to being delivered to you and that no interest
shall be paid with respect to funds held in such account. The proceeds may be
paid to you in U.S. dollars or local currency at the Company’s discretion. If
the proceeds are paid to you in U.S. dollars, you understand that a U.S. dollar
bank account in China must be established and maintained so that the proceeds
may be deposited into such account. If the proceeds are paid to you in local
currency, you acknowledge that the Company is under no obligation to secure any
particular exchange conversion rate and that the Company may face delays in
converting the proceeds to local currency due to exchange control restrictions.
You agree to bear any currency fluctuation risk between the time the shares of
Stock are sold and the net proceeds are converted into local currency and
distributed to you. You further agree to comply with any other requirements that
may be imposed by the Company and its Affiliates in the future in order to
facilitate compliance with exchange control requirements in China.


4.    Administration. The Company shall not be liable for any costs, fees, lost
interest or dividends or other losses you may incur or suffer resulting from the
enforcement of the terms of this Addendum or otherwise from the Company’s
operation and enforcement of the Plan, the Agreement and the Award in accordance
with Chinese law including, without limitation, any applicable SAFE rules,
regulations and requirements.


The above requirements will not apply to non-Chinese nationals, unless otherwise
required by the Company or by SAFE.




–Rev 1. 2017
18

--------------------------------------------------------------------------------




BY ELECTRONICALLY ACCEPTING THIS AGREEMENT, YOU ACKNOWLEDGE, UNDERSTAND AND
AGREE TO THE TERMS AND CONDITIONS OF THE PLAN, THE AGREEMENT AND THIS ADDENDUM.


COLOMBIA


Nature of Grant. This provision supplements Section 12 of the Agreement:
You acknowledge that, pursuant to Article 128 of the Colombian Labor Code, the
Plan and related benefits do not constitute a component of your “salary” for any
legal purpose. Therefore, they will not be included and/or considered for
purposes of calculating any and all labor benefits, such as legal/fringe
benefits, vacations, indemnities, payroll taxes, social insurance contributions
and/or any other labor-related amount which may be payable.


COSTA RICA


No country-specific provisions.


CZECH REPUBLIC


No country-specific provisions.


DENMARK


Treatment of Stock Option Upon Termination of Employment. Notwithstanding any
provisions in the Agreement to the contrary, if you are determined to be an
“Employee” as defined in section 2 of the Danish Act on the Use of Rights to
Purchase or Subscribe for Shares etc. in Employment Relationships (the “Stock
Option Act”), the treatment of the Stock Option upon your termination of
employment shall be governed by Section 4 and 5 of the Stock Option Act.
However, if the provisions in the Agreement or the Plan governing the treatment
of the Units upon a termination are more favorable, the provisions of the
Agreement or the Plan will govern. You acknowledges having received an “Employer
Information Statement” in Danish.


FINLAND


No country-specific provisions.


FRANCE


1.    Nature of the Award. The Units are not granted under the French specific
regime provided by Articles L225-177-1 and seq. of the French commercial code.


2.    Use of English Language. You acknowledge and agree that it is your express
wish that this Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English. Vous reconnaissez


–Rev 1. 2017
19

--------------------------------------------------------------------------------




et consentez que c’est votre souhait exprès qui cet accord, de meme que tous
documents, toutes notifications et tous procédés légaux est entré dans, donné ou
instituté conformément ci-annexé ou relatant directement ou indirectement
ci-annexé, est formulé dans l’anglais.


GERMANY


No country-specific provisions.


GREECE


No country-specific provisions.


HONG KONG


1.    Lapse of Restrictions. If, for any reason, shares of Stock are issued to
you within six months of the Grant Date, you agree that you will not sell or
otherwise dispose of any such shares of Stock prior to the six-month anniversary
of the Grant Date.


2.    IMPORTANT NOTICE/WARNING. The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. You are advised to exercise
caution in relation to the offer. If you are in any doubt about any of the
contents of the documents, you should obtain independent professional advice.
The Stock Options and shares of Stock issued at vesting do not constitute a
public offering of securities under Hong Kong law and are available only to
employees of the Company or its Affiliates. The Agreement, the Plan and other
incidental communication materials have not been prepared in accordance with and
are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong. The Units
are intended only for the personal use of each eligible employee of the
Employer, the Company or any Affiliate and may not be distributed to any other
person.


3.    Wages. The Stock Option and shares of Stock subject to the Stock Option do
not form part of your wages for the purposes of calculating any statutory or
contractual payments under Hong Kong law.


4.    Nature of Scheme. You understand that the Company specifically intends
that the Plan will not be an occupational retirement scheme for purposes of the
Occupational Retirement Schemes Ordinance (“ORSO”).


INDIA


Mandatory Cashless Sell-All Exercise. As permitted under Section 3 of the
Agreement and unless and until the Committee determines otherwise, the method of
exercise of the Stock Option shall be limited to mandatory cashless, sell-all
exercise.




–Rev 1. 2017
20

--------------------------------------------------------------------------------




INDONESIA


No country-specific provisions.


IRELAND


No country-specific provisions.


ITALY


1.    Mandatory Cashless Sell-All Exercise. As permitted under Section 3 of the
Agreement and unless and until the Committee determines otherwise, the method of
exercise of the Stock Option shall be limited to mandatory cashless, sell-all
exercise.


2.    Plan. This provision supplements Section 12 of the Agreement: You further
acknowledge that you have read and specifically and expressly approve the
following sections of the Agreement: Grant of Stock Option, Exercise of Stock
Options, Termination of Employment, Recoupment Policy, Satisfaction of Tax
Obligations, Nature of Grant, and Choice of Law and Venue.
JAPAN


No country-specific provisions.


LEBANON


Securities Law Information. The Plan does not constitute the marketing or
offering of securities in Lebanon pursuant to Law No. 161 (2011), the Capital
Markets Law. Offerings under the Plan are being made only to eligible employees
of the Boston Scientific Corporation.


MALAYSIA


1.    Award Conditioned upon Election to Pay Taxes Directly to the Malaysian
Inland Revenue Board. You understand and agree that your Award is conditioned
upon your completing, signing and submitting a letter to your Employer,
indicating your election to pay any income tax or other tax liability arising in
connection with taxable income recognized under the Plan directly to the
Malaysian Inland Revenue Board. (You may contact your Employer to request a form
letter for this purpose.) You understand that if you fail to file such an
election letter with your Employer, your Award will be null and void.


2.    Consent to Collection, Processing and Transfer of Personal Data. This
provision replaces Section 11 of the Agreement in its entirety:




–Rev 1. 2017
21

--------------------------------------------------------------------------------




You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data, as described in
this Addendum and any other grant materials by and among, as applicable, the
Company and Affiliates for the exclusive purpose of implementing, administering
and managing your participation in the Plan.
You understand that the Company and Affiliates may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Stock or
directorships held in the Company, details of all Stock Options or any other
entitlement to shares of Stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”). The Data is supplied by the
Company and also by you through information collected in connection with the
Agreement and the Plan.
You understand that Data will be transferred to the current stock plan service
providers or a stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. You understand that the recipients of
the Data may be located in the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than your country. You understand that if you reside
outside the United States, you may request a list with the names and addresses
of any potential recipients of the Data by contacting your local human resources
representative at 65.6418.8859, fax # 65.6418.8899 or Pauline.Puay@bsci.com You
authorize the Company, the stock plan service provider and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering
Anda dengan ini secara eksplisit dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadi anda seperti yang diterangkan dalam Lampiran ini dan apa-apa bahan
pemberian Opsyen saham terhad yang lain oleh dan di antara, seperti yang
berkenaan, Syarikat dan Ahli Gabungan untuk tujuan eksklusif bagi melaksanakan,
mentadbir dan menguruskan penyertaan anda di dalam Pelan.
Anda memahami bahawa Syarikat Ahli Gabungan mungkin memegang maklumat peribadi
tertentu tentang anda, termasuk, tetapi tidak terhad kepada, nama anda, alamat
rumah dan nombor telefon, tarikh lahir, nombor insurans sosial atau nombor
pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa syer saham Biasa atau
jawatan pengarah yang dipegang dalam Syarikat, butir-butir semua Opsyen saham
terhad, atau apa-apa hak lain atas syer Biasa saham yang dianugerahkan,
dibatalkan, dilaksanakan, terletak hak, tidak diletak hak ataupun yang belum
dijelaskan bagi faedahanda, untuk tujuan eksklusif bagi melaksanakan, mentadbir
dan menguruskan Pelan tersebut (“Data”). Data tersebut dibekalkan oleh Syarikat
dan juga oleh anda berkenaan dengan Perjanjian dan Pelan.
Anda memahami bahawa Data ini akan dipindahkan kepada pembekal perkhidmatan
pelan saham semasa atau pembekal perkhidmatan pelan saham yang mungkin dipilih
oleh Syarikat pada masa depan, yang membantu Syarikat dengan pelaksanaan,
pentadbiran dan pengurusan Pelan. Anda memahami bahawa penerima-penerima Data
mungkin berada di Amerika Syarikat atau mana-mana tempat lain, dan bahawa negara
penerima-penerima (contohnya, Amerika Syarikat) mungkin mempunyai undang-undang
privasi data dan perlindungan yang berbeza daripada negara anda. Anda memahami
bahawa sekiranya anda menetap di luar



–Rev 1. 2017
22

--------------------------------------------------------------------------------




and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing your participation in the Plan, including any transfer of such Data as
may be required to a broker, escrow agent or other third party with whom the
shares of Stock received upon exercise of the Stock Option may be deposited. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that if you
reside outside the United States, you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data, limit the processing of Data or refuse or withdraw
the consents herein, in any case without cost, by contacting in writing your
local human resources representative. Further, you understand that you are
providing the consent herein on a purely voluntary basis. If you do not consent,
or if you later seek to revoke your consent, your employment status or service
and career with the Company will not be adversely affected; the only adverse
consequence of refusing or withdrawing your consent is that the Company may not
be able to grant you Stock Options or other equity awards or administer or
maintain such awards. Therefore, you understand that refusing or withdrawing
your consent may affect your ability to participate in the Plan. For more
information on the consequences of your refusal to consent or withdrawal of
consent, you understand that you may contact your local human resources
representative.
Please take note that by electronically accepting this Agreement, you have
confirmed that you explicitly, voluntarily and unambiguously consent to the
collection, use and transfer of your personal data in accordance with the terms
in this notification. However, if for any reason you do not consent


Amerika Syarikat, anda boleh meminta satu senarai yang mengandungi nama-nama dan
alamat-alamat penerima-penerima Data yang berpotensi dengan menghubungi wakil
sumber manusia tempatan anda di 65.6418.8859, fax # 65.6418.8899 or
Pauline.Puay@bsci.com. Anda memberi kuasa kepada Syarikat, pembekal perkhidmatan
pelan saham dan mana-mana penerima-penerima kemungkinan lain yang mungkin akan
membantu Syarikat (pada masa sekarang atau pada masa depan) dengan melaksanakan,
mentadbir dan menguruskan Pelan untuk menerima, memiliki, menggunakan,
mengekalkan dan memindahkan Data, dalam bentuk elektronik atau lain-lain, bagi
tujuan melaksanakan, mentadbir dan menguruskan penyertaan anda di dalam Pelan,
termasuk segala pemindahan Data tersebut sebagaimana yang dikehendaki kepada
broker, egen eskrow atau pihak ketiga dengan siapa syer Biasa saham diterima
semasa peletakhakan saham terhad Opsyen mungkin didepositkan. Anda memahami
bahawa Data hanya akan disimpan selagi ia adalah diperlukan untuk melaksanakan,
mentadbir, dan menguruskan penyertaan anda dalam Pelan. Anda memahami bahawa
sekiranya anda menetap di luar Amerika Syarikat, anda boleh, pada bila-bila
masa, melihat Data, meminta maklumat tambahan mengenai penyimpanan dan
pemprosesan Data, meminta bahawa pindaan-pindaan dilaksanakan ke atas Data,
mengehadkan pemprosean Data atau menolak atau menarik balik persetujuan dalam
ini, dalam mana-mana kes, tanpa kos, dengan menghubungi secara bertulis wakil
sumber manusia tempatan. Selanjutnya, anda memahami bahawa anda memberikan
persetujuan di sini secara sukarela semata-mata. Sekiranya anda tidak bersetuju,
atau sekiranya anda kemudian membatalkan persetujuan anda, status pekerjaan atau
perkhidmatan dan kerjaya anda dengan Syarikat tidak akan terjejas; satu-satunya
akibat buruk sekiranya anda



–Rev 1. 2017
23

--------------------------------------------------------------------------------




to the processing of your personal data, you have the right to reject such
consent by contacting your local human resources representative at 65.6418.8859,
fax # 65.6418.8899 or Pauline.Puay@bsci.com
tidak bersetuju atau menarik balik persetujuan andaadalah bahawa Syarikat tidak
akan dapat memberikan Opsyen saham terhad anda atau anugerah ekuiti lain atau
mentadbir atau mengekalkan anugerah-anugerah tersebut. Oleh itu, anda memahami
bahawa keengganan atau penarikan balik persetujuan anda boleh menjejaskan
keupayaan anda untuk mengambil bahagian dalam Pelan. Untuk maklumat lebih lanjut
mengenai akibat-akibat keengganan anda untuk memberikan keizinan atau penarikan
balik keizinan, anda memahami bahawa anda boleh menghubungi wakil sumber manusia
tempatan.
Sila ambil perhatian bahawa dengan menerima Perjanjian ini secara elektronik,
anda mengesahkan bahawa anda secara eksplisit, sukarela, dan tanpa sebarang
keraguan bersetuju dengan pengumpulan, penggunaan, dan pemindahan data peribadi
anda mengikut terma-terma dalam notis ini. Walaubagaimanapun, jika atas apa-apa
sebab-sebab tertentu anda tidak bersetuju dengan pemprosesan data peribadi anda,
anda mempunyai hak untuk menolak persetujuan anda dengan menghubungi wakil
sumber manusia tempatan anda di 65.6418.8859, fax # 65.6418.8899 or
Pauline.Puay@bsci.com



MEXICO


1.    Acknowledgement of the Agreement. By accepting the Option, you acknowledge
that have received a copy of the Plan and the Agreement, including this
Addendum, which you have reviewed. You further acknowledge that you accept all
the provisions of the Plan and the Agreement, including this Addendum. You also
acknowledge that you have read and specifically and expressly approve the terms
and conditions set forth in Section 12 of the Agreement, which clearly provide
as follows:
(1)
Your participation in the Plan does not constitute an acquired right;

(2)
The Plan and your participation in it are offered by the Company on a wholly
discretionary basis;

(3)
Your participation in the Plan is voluntary; and

(4)
The Company and its Affiliates are not responsible for any decrease in the value
of any shares of Common Stock acquired at exercise of the Option.

Reconocimiento del Contrato. Al aceptar la Opción, Usted reconoce que ha
recibido una copia del Plan y del contrato, incluyendo este Apéndice, mismos que
ha revisado. Usted reconoce,


–Rev 1. 2017
24

--------------------------------------------------------------------------------




además, que acepta todas las disposiciones del Plan, y del contrato, incluyendo
este Apéndice. También reconoce que ha leído y aprueba de forma expresa los
términos y condiciones establecidos en la sección doce 12 del contrato que
claramente dispone lo siguiente:
(1)
Su participación en el Plan no constituye un derecho adquirido;

(2)
El Plan su participación en el mismo son ofrecidos por la Compañía de forma
totalmente discrecional;

(3)
Su participación en el Plan es voluntaria; y

(4)
La Compañía y sus afiliados no son responsables por cualquier disminución en el
valor de las Acciones adquiridas al momento de tener derecho conforme a la
Opción.

2.    Labor Law Acknowledgement and Policy Statement. By accepting the Option,
you acknowledge that Boston Scientific Corporation, with registered offices at
300 Boston Scientific Way, Marlboro, Massachusetts 01752, United States of
America, is solely responsible for the administration of the Plan. You further
acknowledge your participation in the Plan, the grant of Options and any
acquisition of shares of Stock under the Plan do not constitute an employment
relationship between you and Boston Scientific Corporation because you are
participating in the Plan on a wholly commercial basis and your sole employer is
a Mexican legal entity (“Boston Scientific-Mexico”). Based on the foregoing, you
expressly acknowledge that the Plan and the benefits that you may derive from
participation in the Plan do not establish any rights between you and your
Employer, Boston Scientific-Mexico, and do not form part of the employment
conditions and/or benefits provided by Boston Scientific-Mexico, and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of your employment.
You further understand that your participation in the Plan is the result of a
unilateral and discretionary decision of Boston Scientific Corporation,
therefore, Boston Scientific Corporation reserves the absolute right to amend
and/or discontinue your participation in the Plan at any time, without any
liability to you.
Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against Boston Scientific Corporation for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and that you therefore grant a full and broad release to
Boston Scientific Corporation its Affiliates, branches, representation offices,
shareholders, officers, agents and legal representatives, with respect to any
claim that may arise.
Reconocimiento de Ley Laboral y Declaración de la Política. Al aceptar el
Otorgamiento de la Opciónes, Usted reconoce que Boston Scientific Corporation,
con oficinas registradas en 300 Boston Scientific Way, Marlboro, Massachusetts
01752, Estados Unidos de América, es únicamente responsable de la administración
del Plan. Usted además reconoce que su participación en el Plan, la concesión de
Opciónes y cualquier adquisición de acciones de conformidad con el Plan no
constituyen una relación de trabajo entre Usted y Boston Scientific Corporation,
ya que Usted está participando en el Plan sobre una base totalmente comercial


–Rev 1. 2017
25

--------------------------------------------------------------------------------




y su único patrón es una sociedad mercantil Mexicana (“Boston
Scientific-México”). Derivado de lo anterior, Usted expresamente reconoce que el
Plan y los beneficios que pueden derivarle de la participación en el Plan no
establecen ningún derecho entre Usted y su Patrón, Boston Scientific-México, y
no forman parte de las condiciones de trabajo y/o prestaciones otorgadas por
Boston Scientific-México, y cualquier modificación al Plan o su terminación no
constituirá un cambio o perjuicio de los términos y condiciones de su trabajo.
Usted además entiende que su participación en el Plan es resultado de una
decisión unilateral y discrecional de Boston Scientific Corporation, por lo
tanto Boston Scientific Corporation se reserva el derecho absoluto de modificar
el Plan y/o discontinuar su participación en el Plan en cualquier momento, sin
responsabilidad alguna para hacia Usted.
Finalmente, Usted declara que no se reserva acción o derecho alguno para
presentar una reclamación o demanda en contra de Boston Scientific Corporation
por cualquier compensación o daño o perjuicio en relación con cualquier
disposición del Plan o los beneficios derivados del Plan y, por lo tanto, otorga
un amplio y total finiquito a Boston Scientific Corporation, sus afiliados,
afiliadas, sucursales, oficinas de representación, accionistas, directores,
funcionarios, agentes y representantes con respecto a cualquier reclamación o
demanda que pudiera surgir.
NETHERLANDS


Waiver of Termination Rights. As a condition to the grant of the Stock Options,
you hereby waive any and all rights to compensation or damages as a result of
the termination of employment with Boston Scientific Corporation and the
Employer for any reason whatsoever, insofar as those rights result or may result
from (i) the loss or diminution in value of such rights or entitlements under
the Plan, or (ii) your ceasing to have rights under, or ceasing to be entitled
to any awards under the Plan as a result of such termination.


NEW ZEALAND


Securities Law Notice. 


Warning


This is an offer of Stock Options which, upon exercise and settlement in
accordance with the terms of the Plan and the Agreement, will be converted into
shares of Stock. Shares of Stock give you a stake in the ownership of Boston
Scientific Corporation. You may receive a return if dividends are paid.


If Boston Scientific Corporation runs into financial difficulties and is wound
up, you will be paid only after all creditors and holders of preference shares
have been paid. You may lose some or all of your investment.




–Rev 1. 2017
26

--------------------------------------------------------------------------------




New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision. The usual rules do not apply to
this offer because it is made under an employee share purchase scheme. As a
result, you may not be given all the information usually required. You will also
have fewer other legal protections for this investment.


Ask questions, read all documents carefully, and seek independent financial
advice before committing.
Prior to the exercise and settlement of the Stock Options, you will not have any
rights of ownership (e.g., voting or dividend rights) with respect to the
underlying shares of Stock.
No interest in any Stock Options may be transferred (legally or beneficially),
assigned, mortgaged, charged or encumbered.
The shares of Stock are quoted on the New York Stock Exchange. This means that
if you acquire shares of Stock under the Plan, you may be able to sell them on
the New York Stock Exchange if there are interested buyers. You may get less
than you invested. The price will depend on the demand for the shares.


You also are hereby notified that the documents listed below are available for
review on sites at the web addresses listed below:
1.
Boston Scientific Corporation’s most recent Annual Report (Form 10-K):

https://www.sec.gov/cgi-bin/browse-edgar?CIK=bsx&owner=exclude&action=getcompany&Find=Search.


2.
Boston Scientific Corporation’s most recent published financial statements (Form
10-Q or 10-K) and the auditor’s report on those financial statements:
https://www.sec.gov/cgi-bin/browse-edgar?CIK=bsx&owner=exclude&action=getcompany&Find=Search.



3.
The Boston Scientific Corporation 2011 Long-Term Incentive Plan: This document
can be accessed at https://us.etrade.com/home -> My Stock Plan -> Holdings ->
click on a grant date and select “View Grant Documents”.



4.
Boston Scientific Corporation Non-Qualified Stock Option Grant and 2011
Long-Term Incentive Plan Q&A Summary Sheet: This document can be accessed at
https://us.etrade.com/home -> My Stock Plan -> Holdings -> click on a grant date
and select “View Grant Documents”.



A copy of the above documents will be sent to you free of charge on written
request being mailed to: Boston Scientific Corporation, Corporate Compensation,
300 Boston Scientific Way, Marlborough, MA 01752, USA.




–Rev 1. 2017
27

--------------------------------------------------------------------------------




NORWAY


No country-specific provisions.


PHILIPPINES


Mandatory Cashless Sell-All Exercise. As permitted under Section 3 of the
Agreement and unless and until the Committee determines otherwise, the method of
exercise of the Stock Option shall be limited to mandatory cashless, sell-all
exercise.


POLAND


No country-specific provisions.


PORTUGAL


Language Consent. You hereby expressly declare that you have full knowledge of
the English language and have read, understood and fully accepted and agreed
with the terms and conditions established in the Plan and the Agreement.
Conhecimento da Lingua. Por meio do presente, eu declaro expressamente que tem
pleno conhecimento da língua inglesa e que li, compreendi e livremente aceitei e
concordei com os termos e condições estabelecidas no Plano e no Acordo.


PUERTO RICO


No country-specific provisions.


RUSSIA


1.    U.S. Transaction. You understand that the Stock Options shall be valid and
this Agreement shall be concluded and become effective only when the Agreement
is received by the Company in the United States. Upon exercise of the Stock
Options, any shares of Stock to be issued to you shall be delivered to you
through a bank or brokerage account in the United States. In no event will
shares of Stock be delivered to you in Russia; instead, all shares of Stock
acquired upon exercise of the Stock Options will be maintained on your behalf in
the United States. You are not permitted to sell shares of Stock acquired at
vesting directly to a Russian legal entity or resident.
2.    Cashless Exercise Provision. Notwithstanding anything to the contrary in
the Agreement, depending on the development of local regulatory requirements,
the Company reserves the right to restrict exercise of your Stock Options to a
cashless exercise through a licensed securities broker acceptable to the
Company, such that all shares of Stock subject to the exercised Stock Option
will be sold immediately upon exercise and the proceeds of sale, less the Grant
Price, any Tax-Related Items and broker’s fees or commissions, will be remitted
to you in accordance with any applicable exchange control laws and regulations.


–Rev 1. 2017
28

--------------------------------------------------------------------------------






3.    Repatriation Requirements. You agree to promptly repatriate proceeds
resulting from the sale of shares of Stock acquired under the Plan to a foreign
currency account at an authorized bank in Russia if legally required at the time
shares of Stock are sold and to comply with all applicable local foreign
exchange rules and regulations. Neither the Company nor any of its Affiliates
shall be liable for any fines or penalties resulting from your failure to comply
with applicable laws.


SINGAPORE


Private Placement. The grant of the Stock Option under the Plan is being made
pursuant to the “Qualifying Person” exemption under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not
been and will not be lodged or registered as a prospectus with the Monetary
Authority of Singapore and is not regulated by any financial supervisory
authority pursuant to any legislation in Singapore. Accordingly, statutory
liability under the SFA in relation to the content of prospectuses would not
apply. You should note that the Stock Option is subject to section 257 of the
SFA and you will not be able to make any subsequent sale of the shares of Stock
in Singapore, or any offer of such subsequent sale of the shares of Stock
subject to the Stock Options in Singapore, unless such sale or offer in is made
(i) after six months from the Grant Date or (ii) pursuant to the exemptions
under Part XIII Division (1) Subdivision (4) (other than section 280) of the
SFA.


SOUTH AFRICA


1.    Responsibility for Taxes. This provision supplements Section 9 of the
Agreement:
You are responsible for immediately notifying the Employer of the amount of any
gain realized at exercise of the Stock Options. If you fail to advise the
Employer of such gain, you may be liable for a fine.


2.    Securities Law Notice. In compliance with South African securities law,
the documents listed below are available for review on the Company’s external
and internal sites at the web addresses listed below:
a.
Boston Scientific Corporation’s most recent Annual Report (Form 10-K):

https://www.sec.gov/cgi-bin/browse-edgar?CIK=bsx&owner=exclude&action=getcompany&Find=Search.


b.
The Boston Scientific Corporation 2011 Long-Term Incentive Plan: This document
can be accessed at https://us.etrade.com/home -> My Stock Plan -> Holdings ->
click on a grant date and select “View Grant Documents”.

c.
Boston Scientific Corporation Non-Qualified Stock Option Grant and 2011
Long-Term Incentive Plan Q&A Summary Sheet: This document can be accessed at
https://us.etrade.com/home -> My Stock Plan -> Holdings -> click on a grant date
and select “View Grant Documents”.



–Rev 1. 2017
29

--------------------------------------------------------------------------------




You acknowledge that you may have copies of the above documents sent to you, at
no charge, on written request being mailed to Boston Scientific Corporation,
attn: Corporate Compensation, 300 Boston Scientific Way, Marlborough, MA 01752,
USA.


You understand that you are advised to carefully read the materials provided
before making a decision whether to participate in the Plan and to contact your
tax advisor for specific information concerning your personal tax situation with
regard to Plan participation.


SOUTH KOREA


Consent to Collection, Processing and Transfer of Personal Data. By
electronically accepting this Agreement:


1.
You agree to the collection, use, processing and transfer of Data as described
in Section 11 of the Agreement; and



2.
You agree to the processing of your unique identifying information (resident
registration number) as described in Section 11 of the Agreement.



SPAIN


Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. This
provision supplements the terms of the Agreement.


In accepting the Stock Option grant, you acknowledge that you consent to
participation in the Plan and have received a copy of the Plan.


You understand that the Company has unilaterally, gratuitously and in its sole
discretion granted Stock Options under the Plan to individuals who may be
employees of the Company or its Affiliates throughout the world. The decision is
a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any of its Affiliates on an ongoing basis. Consequently, you understand that the
Stock Option is granted on the assumption and condition that the Stock Option
and the shares of Stock acquired upon exercise of the Stock Option shall not
become a part of any employment contract (either with the Company or any of its
Affiliates) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever. In
addition, you understand that this grant would not be made to you but for the
assumptions and conditions referenced above; thus, you acknowledge and freely
accept that should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, the Stock Option grant shall be null
and void.


You understand and agree that, as a condition of the Stock Option grant, your
termination of employment for any reason (including the reasons listed below)
will automatically result in the loss of the Stock Option to the extent the
Stock Option has not vested as of date you cease active employment. In
particular, you understand and agree that any unvested Stock Option as of the
date


–Rev 1. 2017
30

--------------------------------------------------------------------------------




you cease active employment and any vested portion of the Stock Option not
exercised within the post-termination exercise period set out in the Agreement
will be forfeited without entitlement to the underlying shares of Stock or to
any amount of indemnification in the event of the termination of employment by
reason of, but not limited to, resignation or retirement prior to the first
anniversary of the Grant Date, disciplinary dismissal adjudged to be with cause,
disciplinary dismissal adjudged or recognized to be without cause, individual or
collective dismissal on objective grounds, whether adjudged or recognized to be
with or without cause, material modification of the terms of employment under
Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by the
Employer and under Article 10.3 of the Royal Decree 1382/1985. You acknowledge
that you have read and specifically accept the conditions referred to in the
Agreement regarding the impact of a termination of employment on your Stock
Option.


BY ELECTRONICALLY ACCEPTING THIS AGREEMENT, YOU ACKNOWLEDGE, UNDERSTAND AND
AGREE TO THE TERMS AND CONDITIONS OF THE PLAN, THE AGREEMENT AND THIS ADDENDUM.


SWEDEN


No country-specific provisions.


SWITZERLAND


Securities Law Information. The offer of the Stock Option is considered a
private offering in Switzerland and is therefore not subject to registration in
Switzerland. Neither this document nor any other materials relating to the Stock
Option constitutes a prospectus as such term is understood pursuant to article
652a of the Swiss Code of Obligations, and neither this document nor any other
materials relating to the Stock Option may be publicly distributed nor otherwise
made publicly available in Switzerland.


TAIWAN


Securities Law Information. This Award and the Shares to be issued pursuant to
the Plan are available only for Employees. The Award is not a public offer of
securities by a Taiwanese company.


THAILAND


Mandatory Cashless Sell-All Exercise. As permitted under Section 3 of the
Agreement and unless and until the Committee determines otherwise, the method of
exercise of the Stock Option shall be limited to mandatory cashless, sell-all
exercise.




–Rev 1. 2017
31

--------------------------------------------------------------------------------




TURKEY


Securities Law Information. Under Turkish law, you are not permitted to sell
shares of Stock acquired under the Plan in Turkey. The shares of Stock are
currently traded on the New York Stock Exchange, which is located outside Turkey
and the shares of Stock may be sold through this exchange.


UNITED KINGDOM


1.     Tax and Social Insurance Contribution Withholding. The following
provision shall replace Section 9 of the Agreement:


Regardless of any action the Company or the Affiliate that employs you (the
“Employer”) (if applicable) takes with respect to any or all income tax and
primary Class 1 National Insurance contributions, payroll tax or other
tax-related withholding attributable to or payable in connection with or
pursuant to the grant or exercise of any Stock Option and the acquisition of
shares of Stock, or the release or assignment of any Stock Option for
consideration, or the receipt of any other benefit in connection with the Stock
Option (“Tax-Related Items”), you acknowledge and agree that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility. Furthermore, the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Stock Option, including the grant or
exercise of the Stock Option and the acquisition of shares of Stock, the
subsequent sale of any shares of Stock acquired upon exercise and the receipt of
any dividends; and (b) do not commit to structure the terms of the grant or any
aspect of the Stock Option to reduce or eliminate your liability for Tax-Related
Items.


As a condition of the issuance of shares of Stock upon exercise of the Stock
Option, the Company and/or the Employer shall be entitled to withhold and you
agree to pay, or make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy, all obligations of the Company and/or the Employer to
account to HM Revenue & Customs (“HMRC”) for any Tax-Related Items. In this
regard, you authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from any wages or other cash
compensation paid to you by the Company and/or the Employer. Alternatively, or
in addition, if permissible under local law, you authorize the Company and/or
the Employer, at its discretion and pursuant to such procedures as it may
specify from time to time, to satisfy the obligations with regard to all
Tax-Related Items legally payable by you by one or a combination of the
following: (a) withholding a sufficient number of whole shares of Stock
otherwise deliverable; (b) arranging for the sale of a sufficient number of
whole shares of Stock otherwise deliverable to you (on your behalf and at your
direction pursuant to this authorization); or (c) withholding from the proceeds
of the sale of shares of Stock acquired upon exercise of the Stock Option. If
the obligation for Tax-Related Items is satisfied by withholding a whole number
of shares of Stock as described herein, you are deemed to have been issued the
full number of shares of Stock subject to the Stock Option, notwithstanding that
a number of the shares of Stock are held back solely for the purpose of paying
the Tax-Related Items due as a result of any aspect of the Stock Option.




–Rev 1. 2017
32

--------------------------------------------------------------------------------




If, by the date on which the event giving rise to the Tax-Related Items occurs
(the “Chargeable Event”), you have relocated to another country, you acknowledge
that the Company and/or the Employer may be required to withhold or account for
Tax-Related Items in more than one country.


You also agree that the Company and the Employer may determine the amount of
Tax-Related Items to be withheld and accounted for by reference to the maximum
applicable rates, without prejudice to any right which you may have to recover
any overpayment from the relevant tax authorities. You shall pay to the Company
or the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to account to HMRC with respect to the Chargeable Event that
cannot be satisfied by the means previously described. If payment or withholding
is not made within 90 days after the end of the U.K. tax year in which the
Chargeable Event occurs, (the “Due Date”), you agree that the amount of any
uncollected Tax-Related Items shall (assuming you are not a director or
executive officer of the Company (within the meaning of Section 13(k) of the
U.S. Securities and Exchange Act of 1934, as amended), constitute a loan owed by
you to the Employer, effective on the Due Date. You agree that the loan will
bear interest at the then-current HMRC Official Rate and it will be immediately
due and repayable, and the Company and/or the Employer may recover it at any
time thereafter by any of the means referred to above. If any of the foregoing
methods of collection are not allowed under applicable laws or if you fail to
comply with your obligations in connection with the Tax-Related Items as
described in this section, the Company may refuse to deliver the shares of Stock
acquired under the Plan.


2.    Exclusion of Claim. You acknowledge and agree that you will have no
entitlement to compensation or damages insofar as such entitlement arises or may
arise from your ceasing to have rights under or to be entitled to the Award,
whether or not as a result of your termination of employment (whether the
termination is in breach of contract or otherwise), or from the loss or
diminution in value of the Award. Upon the grant of your Award, you shall be
deemed irrevocably to have waived any such entitlement.






–Rev 1. 2017
33